UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6584



VARNZELL L. JONES,

                                            Plaintiff - Appellant,

          versus


FRED GREENE, Warden; OFFICER MINOR, Correc-
tional Officer; SERGEANT GILLIAM, Correction-
al Officer; HERBERT JACKSON, Correctional
Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Eastern District of Virginia, at Norfolk. Henry C. Morgan, Jr.,
District Judge. (CA-97-293-2)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Varnzell L. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Jones
v. Greene, No. CA-97-293-2 (E.D. Va. Apr. 2, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2